PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
VIVAS SUAREZ et al.
Application No. 16/303,429
Filed: 20 Nov 2018
For: ARTICLE TRACKING SYSTEM

:
:
:	DECISION ON REQUEST
:           UNDER 37 CFR 5.25
:


Title: ARTICLE TRACKING SYSTEM


This is a decision on the petition pursuant to 37 CFR 5.25 filed on July 24, 2020, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is DISMISSED.

37 CFR 5.25 provides:

(a) A petition for retroactive license under 35 U.S.C. 184 shall be presented in accordance with § 5.13 or § 5.14(a), and shall include: 
(1) A listing of each of the foreign countries in which the unlicensed patent application material was filed,
(2) The dates on which the material was filed in each country,
(3) A verified statement (oath or declaration) containing:
(i) An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
(ii) A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and
(4) The required fee (§ 1.17(g) of this chapter).
(b) The explanation in paragraph (a) of this section must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings.

The petition is dismissed at this time because the requirements of 37 CFR 5.25(a)(3)(i), 37 CFR 5.25(a)(3)(iii), and 37 CFR 5.25(b) have not been met.

As to the requirement of 37 CFR 5.25(a)(3)(i), petitioner is required to make a verified statement that “the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.” The petition includes a verified statements from Marilyn Wilkinson, Senior Legal Counsel for The Descartes Systems Group Inc. of Ontario, Canada (“Descartes”), which wholly owns Core Transport Technologies NZ Limited of Nelson, New Zealand (“Core”) (the “applicant”), and Alistair Smith, patent attorney in Australia and acting on behalf of Core. In her verified statement, Marilyn Wilkinson, states that“[o]n information and belief, the subject matter in question was not under a secrecy order at the time it was filed abroad (i.e., in Australia, New Zealand, Europe, and China), and is not currently under a secrecy order. Excerpt taken from “Declaration of Marilyn Wilkinson Supporting the Petition for Retroactive Foreign Filing License under 35 U.S.C. § 184”, filed July 24, 2020, p. 3. In his verified statement, Alistair Smith, states that “[t]he subject matter in question was not under a secrecy order at the time it was filed abroad (i.e., in Australia, New Zealand, Europe, and China), and is not currently under a secrecy order.” Excerpt taken from “Declaration of Alistair Smith Supporting the Petition for Retroactive Foreign Filing License under 35 U.S.C. § 184”, filed July 24, 2020, p. 4. It is also noted that Mateusz Kelesza of McDonnell Boehnen Hulbert & Berghoff, LLP states that “ [a]s a current attorney representing Applicant Core Transport Technologies NZ Limited in U.S. Patent No. 16/303,429, [Kelesza] declares that the subject invention of this application is not the subject of a secrecy order.” Excerpt taken from “Petition Pursuant to 37 CFR §§ 5.25 and 5.14(a) for a Retroactive Foreign Filing License under 35 U.S.C. § 184”, filed July 24, 2020, p. 3.

A grantable petition under 37 CFR 5.25 requires a clear and precise averment that “the subject matter of the proscribed application was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.”  A proper averment  pursuant to 37 CFR 5.25(a)(3)(i) must be free from any language that can be interpreted as a contingency or qualifiers relative to whether the subject matter of the proscribed applications was under a secrecy order when filed or is currently under a secrecy order.  The inclusion of language ““[o]n information and belief “ in Marilyn Wilkinson’s statement is not an unequivocal averment that “the subject matter of the proscribed application was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.” Moreover, the specific reference to Australia, New Zealand, Europe, and China in the verified statements of both Marilyn Wilkinson and Alistair Smith could be interpreted as being to the exclusion of the other applications. Further, the referenced statement of Mateusz Kelesza is disqualifying because it references the subject matter of the United States nonprovisional application rather than the ‘subject matter in question’, i.e., the subject matter of the proscribed foreign application for which a retroactive foreign filing license is sought. 

The aforementioned statements of Marilyn Wilkinson, Alistair Smith, and Mateusz Kelesza do not satisfy the requirements of 37 CFR 5.25(a)(3)(i). A proper averment in a verified statement required under 37 CFR 5.25(a)(3)(i), made by a person with first-hand knowledge of the same, must accompany the renewed petition. 

As to the requirements of 37 CFR 5.25(a)(3)(iii), it is noted that the statute provides for the grant of a retroactive foreign filing license where “the failure to procure such license [prior to filing an application in a foreign country] was through error”. To this point, 35 U.S.C. § 184(a) provides:

(a) FILING IN FOREIGN COUNTRY.—Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181. 

As is made clear by 35 U.S.C. § 184(a) cited above, a foreign filing license is required where an invention is made in this country, and the license may be granted retroactively where an application has been filed abroad through error. A grantable petition under 37 CFR 5.25 requires, pursuant to 37 CFR 5.25(a)(3)(iii) and 37 CFR 5.25(b), an explanation of the error and a showing of facts that would allow the Office to conclude that the proscribed applications were filed through error, respectively. The Office further notes that a verified statement must be by authorized representative of the applicant that instructed the proscribed applications to be filed. Additionally, the grantable petition under 37 CFR 5.25 must also be accompanied by verified statements from any other person, or persons, who had direct knowledge of the 	circumstances under which the proscribed application were filed and participated in making the decision to the file in a foreign country before securing a foreign filing license. The statement should reference the proscribed application and the actual circumstances of its filing. 

Here, the verified statements of Marilyn Wilkinson and Alistair Smith do not identify who filed the proscribed applications on behalf of applicant. Therefore, no verified statement from the authorized representative of the applicant who filed the proscribed applications accompanies the petition. The renewed petition under 37 CFR 5.25 must be accompanied by a verified statement from the authorized representative of the applicant that instructed the proscribed applications to be filed setting forth his or her understanding of circumstances under which the proscribed application was filed. The verified statement(s) must also indicate whether the authorized representative of the applicant was aware of the foreign filing license requirement at the time the proscribed applications were filed. The verified statement must be accompanied by any documentary evidence that may be available that corroborates the statements made. If the authorized representative of the applicant that instructed the proscribed applications to be filed is Marilyn Wilkinson and/or Alistair Smith, the renewed petition must so inform the Office and refer the Office back to the verified statement filed on July 24, 2020.

Additionally, it appears that Ian Craig and Grant Stonier have first-hand knowledge as to the circumstances under which the proscribed applications were filed1. The renewed petition must state whether Ian Craig and/or Grant Stonier were authorized representatives of the applicant that instructed the proscribed applications. If either Ian Craig or Grant Stonier instructed the filing of the proscribed applications on applicant’s behalf, the renewed petition must be accompanied by verified statements from Ian Craig and Grant Stonier in which they set forth their understanding of the circumstances under which the proscribed applications were filed and whether they were aware of the foreign filing license requirement contemporaneous with the filing of the proscribed applications.  

Furthermore, the showing in the petition and verified statements of error as contemplated by 37 CFR 5.25(a)(3)(iii) are incomplete as the explanation of the general procedures of the applicant and/or Davies Collison Cave Pty Ltd for obtaining a foreign filing license, where necessary, is deficient. As to this, Alistair Smith states:

10.    In the time leading up to and including the time of the filing of the PCT Application and the national phase applications based thereon, I was aware of the United States foreign filing license requirement with respect to inventions made in the United States. It was my practice to obtain a United States foreign filing license if I became aware, usually on the basis of inventor citizenship and/or residence information, that an invention was made in the United States. In the case at hand, because I believed that all the inventors were located in New Zealand at the time the invention in question was made, I did not seek to obtain a US, foreign filing license prior to filing of the PCT Application and the national phase entries thereof in China, Europe, and Australia.

11.    I first learned that two of the inventors, Maria Veronica Vivas Suarez and Jose Alejandro Isea Alvarez, reside in the U.S. based on a May 29, 2020 email from Marilyn Wilkinson. (See Exhibit E).

12.    On information and belief, Core did not have any procedures in place to ensure that required foreign filing licenses were obtained. On information and belief, the Provisional Application was the first patent application filed by Core. On information and belief, Ian Craig was not aware of the U.S, foreign filing license requirement at the time of filing of the Provisional Application, the PCT Application, and the subsequent national phase entries of the PCT Application in the United States, China, Europe, and Australia.

Excerpt taken from “Declaration of Alistair Smith Supporting the Petition for Retroactive Foreign Filing License under 35 U.S.C. § 184”, filed July 24, 2020, p. 4.

At the outset, it is noted that the above-cited statements that are attributed to Ian Craig and the applicant must be made by Ian Craig in a verified statement wherein Craig informs the Office, whether, in its general procedures, the applicant had stated procedures for determining whether a foreign filing license is required, and for obtaining the same, before filing an application. Further, the petition does not explain whether the applicant had any checks in place to prevent an application from being filed abroad without the required foreign filing license. Additionally, the verified statement of Alistair Smith does not make clear whether Davies Collison Cave Pty Ltd had, in its general procedures, stated procedures for determining whether a foreign filing license is required, and for obtaining the same, before filing an application. Considering the circumstances of the instant petition, a complete showing under 37 CFR 5.25 would necessarily include an explanation of whether: 1) the applicant or Davies Collison Cave Pty Ltd was responsible for obtaining the foreign filing license prior to filing the applications foreign countries, 2) the procedures of the applicant and Davies Collison Cave Pty Ltd for ensuring that, where necessary, a foreign filing license is obtained prior to an application being filed, 3) the checks that were in place to prevent an application from being filed without the required foreign filing license having been obtained, and 4) why such checks failed in this instance. If no procedures were in place contemporaneous with the filing of the proscribed applications, the renewed petition must so state. Further, applicant is required to inform the Office whether the filing of the proscribed applications were the first occasions on which the applicant filed applications in a foreign country, the subject matter of which included an inventive contribution made in the United States2. The statement(s) should be accompanied by supporting documentary evidence, if such is available.  

Lastly, as to the requirements of 37 CFR 5.25(a)(3)(iii), applicant must explain on renewed petition whether applicant was aware of the option to file a request for expedited foreign filing license with the Office of Licensing and Review prior to filing the proscribed applications and whether applicant considered exercising this option prior to instructing the filing of the proscribed applications.

As to the requirements of 37 CFR 5.25(b), the showing under 37 CFR 5.25 is required to be accompanied by statements from all persons that participated in making the decision to file the proscribed applications or that have firsthand knowledge of the efforts to timely file the petition under 37 CFR 5.25. The statements must be corroborated by documentary evidence where such is available. The acts, which are alleged to constitute error, should cover the period leading up to and including each of the proscribed foreign filings. On renewed petition, applicant must submit copies of any necessary supporting documents, to include, but not limited to, letters of transmittal or instructions for filing from the applicant to the firm that filed the proscribed application on applicant’s behalf instructing the proscribed applications to be filed.3  It is appropriate to redact information that is immaterial to the present inquiry under 37 CFR 5.25. If the documentary evidence is not available, or the instructions for filing were verbal, applicant must state so on renewed petition.

Accordingly, the provisions of 37 CFR § 5.25 have not been fully met.  The petition is dismissed.  In the absence of response within two months of the mailing date of this decision, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.  Extensions of time may be obtained under 37 CFR 1.136(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Director for Patents
PO Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 272-8300

By Internet:		EFS-WEB4

Telephone inquiries concerning this matter should be directed to Attorney Advisor Christina Tartera Donnell at (571) 272-3211. 

/Kenya McLaughlin/

Kenya McLaughlin
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 In his verified statement, Alistair Smith states that Ian Craig “approved” the filing of Proscribed Australian application on May 19, 2016 (p.2.) and instructed the “…national phase applications in the United States, China, Europe, and Australia” on November 16, 2018.
        2 It is noted that Alistair Smith attests that “…the Provisional Application was the first patent application filed by Core”; however, the statement is not made by a representative of the applicant with direct knowledge of the same.
        3 The petition and verified statement do not make clear whether the applicant or an outside firm filed the proscribed applications on applicant’s behalf pursuant to applicant’s instruction. If the applicant filed the proscribed applications, applicant must inform the Office that no letters of transmittal or instructions for filing exist because the applicant filed the proscribed applications. If an outside firm filed the proscribed applications on applicant’s behalf, the renewed petition must be accompanied by a copy of the letter of transmittal or instructions for filing for each of the proscribed applications for which applicant is seeking a retroactive foreign filing license from the applicant to the outside firm instructing the proscribed applications to be filed. If the instructions for filing were verbal, the applicant is required to state so on renewed petition.
        4 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).